—Judgment, Supreme Court, Bronx County (Peter Benitez, J.), rendered May 11, 1998, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The court’s summary denial of defendant’s suppression motion was proper. Defendant’s generalized denial of any criminal activity prior to his seizure did not address any of the highly specific factual allegations contained in the felony complaint and other documents, although defendant was in a position to do so (People v Gonzalez, 247 AD2d 328, 329; compare, People v Hightower, 85 NY2d 988). Accordingly, there was no factual dispute requiring a hearing.
The court properly determined that defendant had forfeited *191the opportunity for substitution of a misdemeanor plea because he had violated his agreement by leaving his drug treatment program without permission (see, People v Williams, 277 AD2d 16, lv denied 96 NY2d 740). Concur — Lerner, J. P., Saxe, Buckley, Friedman and Marlow, JJ.